Talmadge, J.
(concurring) — I concur with the majority’s *160reasoning and disposition. I write separately because I also agree with the dissent that this case is not distinguishable from State v. Krall, 125 Wn.2d 146, 881 P.2d 1040 (1994), State v. Moen, 129 Wn.2d 535, 919 P.2d 69 (1996), and State v. Mollichi, 132 Wn.2d 80, 936 P.2d 408 (1997). The majority opinion does not step up to the inherent conflict with those cases in its reasoning. Instead, it contradicts them by affirming the Court of Appeals’ holding that unless the juvenile shows actual prejudice stemming from the entry of a late disposition, the disposition will stand despite the superior court’s having exceeded the time limit provided by RCW 13.40.130(8).
There is no logical justification for differentiating the setting of restitution from the entry of a disposition under the Juvenile Justice Act of 1977 or a sentence under the Sentencing Reform Act of 1981. The respective statutes provide time limits for both in precisely the same language, using the mandatory word “shall.”
It is time for us to recognize the error we originated in Krall and perpetuated in Moen and Mollichi—the imposition of forfeiture as the remedy for violation of the statutory time limit. The Legislature merely said restitution “shall” be set at the time of sentencing. In Krall, we assumed it dispositive of the issue simply to announce that “shall” means mandatory. The statutory language is indeed mandatory but says nothing about what is to happen if the court fails to set the restitution. Instead of addressing the appropriate remedy for violation of the statutory mandate, we went against the ancient maxim—the law abhors a forfeiture3—and assumed a forfeiture was proper: we reversed an order of restitution that had been entered late. Krall, 125 Wn.2d at 149.
Many cases in the federal courts have inveighed against *161such a result. The United States Supreme Court said in 1886, “It is settled beyond doubt or controversy, upon the foundation of the great principle of public policy, applicable to all governments alike, which forbids that the public interests should be prejudiced by the negligence of the officers or agents to whose care they are confided.” United States v. Nashville, C. & St. L. Ry., 118 U.S. 120, 125, 6 S. Ct. 1006, 30 L. Ed. 81 (1886). More recently, the Court said, “There is no presumption or general rule that for every duty imposed upon the court or the Government and its prosecutors there must exist some corollary punitive sanction for departures or omissions, even if negligent.” United States v. Montalvo-Murillo, 495 U.S. 711, 717-18, 110 S. Ct. 2072, 109 L. Ed. 2d 720 (1990) (failure to hold prompt hearing under Bail Reform Act did not require release of prisoner).4
Thus, I agree with the majority a juvenile can void a late disposition only if he or she can show prejudice from the lateness. But I also agree with the dissent that the majority’s mere observation Krall and Mollichi dealt with restitution, while the present case deals with speedy disposition, does not support distinguishing those cases from the present case—the operative language is identical. The only logically supportable conclusion is that in every case violation of the restitution or sentencing/disposition time constraints can result in a forfeiture only when the defendant/juvenile offender can show prejudice stemming from lateness, as the majority holds in this case. To the extent that is so, I would explicitly overrule the parts of Krall, Moen, and Mollichi to the contrary.

“Forfeitures are not favored in the law. They are often the means of great oppression and injustice.” Knickerbocker Life Ins. Co. v. Norton, 96 U.S. (6 Otto) 234, 242, 24 L. Ed. 689 (1877). It is surely an injustice to allow a juvenile like Martin to go free after having pleaded guilty simply because the prosecutor failed to comply with the statutory deadline for having juvenile dispositions entered. Neither the remedial nor the rehabilitative purpose of the Juvenile Justice Act would be achieved by such a result.


See also United States v. James Daniel Good Real Property, 510 U.S. 43, 65, 114 S. Ct. 492, 126 L. Ed. 2d 490 (1993) (holding “courts may not dismiss a forfeiture action filed within the 5-year statute of limitations for noncompliance with the internal timing requirements of [19 U.S.C. §§ 1602-1604]”); United States v. Meyers, 95 F.3d 1475, 1488 (10th Cir. 1996), cert. denied, 522 U.S. 1006, 118 S. Ct. 583, 139 L. Ed. 2d 421 (1997) (failure to hold pretrial detention hearing in a timely manner not a sufficient reason to require mandatory release of the defendant, citing Montalvo-Murillo).